Citation Nr: 1411888	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  12-03 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Recognition of the appellant as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.

2.  Entitlement to an apportionment of the Veteran's disability compensation award in favor of the appellant.


REPRESENTATION FOR THE APPELLANT

Appellant represented by:	Oklahoma Department of Veterans Affairs


REPRESENTATION FOR THE VETERAN

Veteran represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

The Appellant's mother (guardian) & grandfather


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1960 to February 1963.  The appellant is the Veteran's son.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This matter has an unusual procedural history, in that, following the appellant's claim, the RO initially only adjudicated the issue of entitlement to an apportionment, without addressing the question of whether the appellant qualified as a helpless child due to permanent incapacity.  After the appellant submitted an April 2011 notice of disagreement with the original apportionment decision, the RO acknowledged its mistake in failing to adjudicate the issue of permanent incapacity in an October 2011 deferred rating decision.  The RO then adjudicated the issue of permanent incapacity in December 2011, but did not treat the permanent incapacity issue as being on appeal.  The appellant submitted new and material evidence, and the RO readjudicated the permanent incapacity issue in March 2012.  See 38 C.F.R. § 3.156(b) (2013).  The RO adjudicated the permanent incapacity issue a third time in September 2012, also on the basis of new and material evidence.  At no time has the RO issued a statement of the case specifically regarding the incapacity issue.

Although the readjudication of the permanent incapacity issue appears procedurally correct on its face, it was not appropriate in this case, because the issue is inextricably intertwined with the issue addressed in the January 2012 statement of the case-entitlement to an apportionment of the Veteran's benefits.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a claim for the second issue).  

The Board has determined that all adjudications to date of the issue of entitlement to an apportionment of the Veteran's benefits have implicitly included the issue of the permanent incapacity of the appellant.  There is no dispute that the only basis for an apportionment in this matter is the potential finding of the appellant's permanent incapacity.  Thus, by determining that an apportionment was not warranted in the January 2012 statement of the case, the RO was necessarily also denying the claim for recognition of permanent incapacity.  As such, the Board finds that it has jurisdiction over the issue of recognition of the appellant as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.302 (2013).  

The appellant's mother and grandfather testified at a December 2012 Board videoconference hearing.  A transcript of those proceedings is associated with the Virtual VA record.  In June 2012, the Veteran declined his opportunity to present testimony at a Board hearing.  The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.

The issue of entitlement to an apportionment of the Veteran's disability compensation in favor of the appellant is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant is the Veteran's son.

2.  The appellant was born in November 1984, and turned 18 in November 2002.  

3.  The appellant has been permanently incapable of self-support by reason of mental defect since prior to his 18th birthday.

4.  The appellant is a child of the Veteran for VA purposes.


CONCLUSION OF LAW

The appellant is a helpless child on the basis of permanent incapacity for self-support prior to his 18th birthday.  38 U.S.C.A. § 101(4)(A) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.57, 3.209, 3.315, 3.356 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the appellant is the son of the Veteran.  He was born in November 1984, and reached the age of 18 in November 2002.  He asserts that he has been permanently incapable of self-support since prior to turning 18, due to mental illness.  The Board agrees.  

For VA purposes, the term "child" includes an unmarried person who, before reaching the age of 18 years, became permanently incapable of self-support by reason of physical or mental defect.  38 U.S.C.A. § 101(4); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.315(a), 3.356; Dobson v. Brown, 4 Vet. App. 443 (1993).

The appellant has submitted significant evidence in support of the claim that he has been incapable of self-support since prior to his 18th birthday, in the form of opinions from his psychiatric treatment providers.  In an April 2011 report, B.R., a licensed professional counselor, indicated that she began treating the appellant when he was 10 years old, in 1994.  At that time, he was highly anxious, highly unpredictable, and erratic in his behavior.  At times, he was completely out of control.  He began psychiatric treatment at that time.  Due to mental illness, he was unable to attend school, and did not graduate high school.  The appellant did not receive a diagnosis of schizophrenia until after his 18th birthday, but his symptoms of delusions and hallucinations were present for many years prior.  Medications prescribed for the appellant have been unable to provide stability or an increased ability to live independently, and he currently undergoes frequent hospitalizations, up to four times per year.  Per psychiatric records, his current diagnoses are schizophrenia, undifferentiated, and posttraumatic stress disorder.  B.R. opined that the appellant is seriously mentally ill, and that mental illness is permanent.  He is unemployable, and will continue to require medical care, hospitalizations, and constant supervision for the rest of his life.  

Willis Holloway, Jr., M.D., a psychiatrist, treated the appellant in 1994 with symptoms of anxiety, depression, and severe mood instability.  Dr. Holloway noted that the appellant experienced significant emotional issues.  

The appellant underwent treatment by Steve B. Skarky, M.D., a psychiatrist, from December 2007 to March 2011.  Notably, that treatment began after the appellant turned 18.  In a February 2012 letter, Dr. Skarky noted current diagnoses of schizophrenia, paranoid type, and gender identity disorder.  Dr. Skarky explained that as part of his treatment of the appellant, he had spoken extensively with several of the appellant's previous therapists and family members, all of whom corroborated the appellant's history of psychiatric symptoms since an early age.  Although the formal diagnosis of schizophrenia occurred after the appellant's 18th birthday, Dr. Skarky opined that the appellant was "permanently incapable of self-support due to mental illness well before the age of eighteen."

Dr. Skarky submitted an additional letter in July 2012, further clarifying his opinion in support of the appellant.  He explained that some signs of the appellant's mental disorder emerged as early as grade school, and that formal signs and symptoms of schizophrenia were evident by the time he was 17 years old.  He opined that the appellant "was permanently incapable of self-support due to mental illness certainly by the age of 17 and likely well before."  

The Board also notes that the appellant's mother and grandfather have presented competent, credible evidence that the Veteran experienced serious psychiatric symptoms prior to the age of 18, in the form of their observations of his behavior.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Such symptoms included sitting on the roof, "talking to God, or Jesus, whoever was up there listening . . .," an inability to perform schoolwork, the loss of the ability to write legibly, erratic driving, and self-cutting to "let the hurt out."  The appellant's mother acknowledged that the only psychiatric diagnosis in place prior to the age of 18 was depression, and stated that he was hospitalized and officially diagnosed with schizophrenia while he was 18.  His grandfather described the appellant's gender identity issues, as well as conversations in which the appellant spoke of things that did not exist.  

The only evidence that could be construed to suggest that the appellant was not incapable of self-support prior to age 18 is a July 1996 report from Steve Ramsey, Ph.D., a psychologist, who provided a "brief psychological evaluation."  Dr. Ramsey opined that the appellant was operating in the average range of intelligence, and that he was able to make decisions as one would expect a child his age could.  Dr. Ramsey noted the appellant's discomfort in social settings.  

The Board finds that the evidence is clear; the appellant was permanently incapable of self-support prior to his 18th birthday, due to his mental illness symptomatology.  His treatment providers are in agreement that his schizophrenia, although not diagnosed until the appellant was 18, was present well before his 18th birthday.  They have credibly explained why the severity of the appellant's symptoms prevent him from working, and greatly impede his ability to function in society to any degree.  The Board finds the opinions of the appellant's various treatment providers to be probative of the question of his incapacity, including its onset.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Additionally, there is no evidence that the appellant graduated high school, or has ever held a position of employment.  38 C.F.R. § 3.356(b).  

The Board notes that the evidence of the appellant's psychiatric treatment is not complete in the file.  Notably, VA has failed to obtain records from Drs. I.H. and P.W., despite the fact that the appellant's guardian properly submitted signed releases for those records.  The lack of those records in the file is unfortunate, but obtaining them is not necessary, as the appellant's other treatment providers have described his psychiatric condition from childhood to the present.  

The Board is not swayed in its opinion by the July 1996 report from Dr. Ramsey.  That report only addressed a single "brief" examination from a time when the appellant was 11, and provides no insight as to the appellant's capacity in the years thereafter, prior to his 18th birthday.  While the report is probative and relevant to the appellant's status in 1996, its probative value ends there.  

As the preponderance of the evidence is in favor of the appellant, the Board concludes that he was permanently incapable of self-support prior to his 18th birthday, and must be considered a "helpless child" for VA purposes.  38 C.F.R. § 3.356.


ORDER

Recognition of the appellant as a helpless child on the basis of permanent incapacity for self-support is granted.


REMAND

Considering the effect of the Board's finding regarding the appellant's status as a helpless child on the basis of permanent incapacity for self-support, and the effects that has on the contested claim portion of this appeal (see 38 U.S.C.A. § 7105A (West 2002); 38 C.F.R. §§ 19.100-19.102, 20.500-20.504 (2013)), it would be inappropriate to adjudicate the claim for entitlement to apportionment of the Veteran's benefits at this time.  Further development is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Fully develop the claim for apportionment in light of the Board's decision regarding the status of the appellant.  All appropriate notice and development should be completed, including, but not limited to, providing both the appellant and the Veteran with Financial Status Report forms (with the request that both parties provide up-to-date information on these forms as to their respective income, expenses, assets and debts).

2.  After the development requested above has been completed to the extent possible, again review the entire record, with consideration of potential entitlement to a general apportionment under 38 C.F.R. § 3.450 (2013) or a special apportionment under 38 C.F.R. § 3.451 (2013).  If the benefit sought on appeal remains denied, the appellant and his representative, along with the Veteran and his representative, should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant and the Veteran have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


